Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
Reasons for Allowance
Claims 13-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of Huber, US 2014/0373943 broadly establishes that larger passageway diameters allow for larger flow rates and further states that a flow rate of at least 73 gallons per minute is possible on floor drains with a diameter of approximately 4 inches (para. 0065 of Huber). Applicant unexpectedly exceeds this flow rate; providing a flow rate of at least 100 gal/min with a 4 inch diameter by providing a larger diameter upper drain section that creates a head pressure which causes the acceleration of the water flowing downward into the lower section promoting an increased flow rate (para. 0032-0034 of Applicant’s specification). As such, the diameter and flow rate as claimed are critical, the prior art not providing a teaching, suggestion or motivation for providing specifically a flow rate of at least 100 gallons per minute through a drain passageway distal end having an inner diameter no greater than 4 inches.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRENT W HERRING/Primary Examiner, Art Unit 3633